DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim s 1, 11, 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1, 12, 14 of copending Application No. 15/999,668 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are essentially similar in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "multiple modules" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-8, 101-2and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otahal (US9151542) in view of DE-102013010907 and further in view of Wegener et al (US2015/0163863).
Otahal discloses an oil-water heat exchanger and method connected to a combustion engine (column 1, lines 12-13).  Otahal does not disclose an electric heating coating on outer/interior of heat exchanger applied directly/indirectly over heat exchanger/insulating layer wherein coating operates in the low voltage (12, 24, 48 volts) and arranged on heat exchanger cover and formed as a continuous structured layer, a protective coating applied over electric heating coating, a turbulator, electric heating coating formed as a thermally sprayed on layer and structured with a masking process, insulating layer provided by passivation such as oxidation or anodization, electric heating coating with a height between 5-30µm/10-20µm and/or a conductor track defined by the electric heating coating is at least 3mm/10mm/30mm wide.  DE-102013010907 discloses an electric heating coating (24) on outer/interior of heat exchanger applied directly/indirectly over heat exchanger/insulating layer (26; para. 0003)  wherein coating operates in the low voltage (12, 24, 48 volts) (para. 0003) and arranged on heat exchanger cover (para. 0027; Figure 3) and formed as a continuous/structured layer (para. 0003), a protective coating applied over electric heating coating, a turbulator (para. 0003), electric heating coating formed as a thermally sprayed on layer and structured with a masking process (para. 0003) and  Wegener et al discloses insulating layer provided by passivation such as oxidation or anodization or anodization (para. 0023), electric heating coating with a height between 5-30µm/10-20µm and/or a conductor track defined by the electric heating coating is at least 3mm/10mm/30mm wide (para. 0024).  It would have been obvious to one of ordinary .
Claims 9, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otahal (US9151542) in view of DE-102013010907 and Wegener et al (US2015/0163863) as applied to claims 1 and 2 above, and further in view of Bytzek (US9375993).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779.  The examiner can normally be reached on 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







stf								/SHAWNTINA T FUQUA/May 21, 2021							Primary Examiner, Art Unit 3761